DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Daum et al. (US Pat Pub# 2012/0083902).
Regarding claim 1, Harmon teaches a cable system for a trailer, comprising a power cable, a ground cable, and at least one communication cable mounted to the trailer (Fig. 9 and Section 0057, power, ground, and communication cables); a nosebox 26 (Fig. 6) mounted to the trailer, the nosebox having seven connection terminals corresponding to trailer connection terminals of a truck tractor, the seven connection terminals including a ground cable connection and six separate power cable connections (Fig. 9 and Section 0057, connection terminals with ground and power cables etc.).  Harmon fails to teach a master and slave control circuits and control commands.
	Rigsby teaches wherein the control circuit is configured to accept control input from the truck tractor to generate component control commands for controlling one or more individual trailer components mounted to the trailer, and wherein the control circuit is configured to send the control commands to the trailer components via the at least one communication cable (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending control commands based on detected status of the trailer etc.); and configured to receive the control commands sent by the control circuit and to selectively control one of the individual trailer components according to the control commands (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending control commands based on detected status of the trailer etc. to control different functions of the trailer like the ABS system etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control commands as taught by Rigsby into Harmon’s system in order to improve the convenience for the user.
Harmon and Rigsby fails to teach a master and slave control circuits.
	Daum teaches a master control circuit, the master control circuit electrically connected to connection terminals, the power, ground, and the at least one communication, wherein the master control circuit is configured to accept control input and to generate component control commands for controlling one or more individual components, and wherein the master control circuit is configured to send the control commands to the components via the at least one communication terminal (Section 0115, master control circuit sending control commands to a slave control circuit); multiple component connectors, each having a power connection terminal for electrically connecting one of the individual components to the power terminal (Section 0115, power connection terminal); a ground connection terminal for electrically connecting one of the individual trailer components to the power terminal (Section 0115, ground terminal); and a slave control circuit electrically connected to the power terminal, ground terminal, and the at least one communication terminal and configured to receive the control commands sent by the master control circuit (Section 0115, master control circuit sending control commands to a slave control circuit).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a master and slave control circuits as taught by Daum into control commands as taught by Rigsby into Harmon’s system in order to improve communication and reducing risk of failure (Section 0007).
Regarding claim 2, Daum further teaches wherein the master control circuit 104 (Fig. 2) includes a master microcontroller 202 (Fig. 2); and a master transceiver electrically connected to the master microcontroller and to the at least one communication 108 (Fig. 2).
Regarding claim 9, Rigsby further teaches wherein the control circuit includes control logic configured to process input from the truck tractor and generate one or more control commands specific to one or more of the individual trailer components (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending control commands based on detected status of the trailer etc. to control different functions of the trailer like the ABS system etc.).
Regarding claim 11, Rigsby further teaches wherein the individual trailer components include vehicle stop-tail-turn lamps, vehicle turn signal lamps, vehicle brake lamps, vehicle tail lamps, vehicle running lamps, vehicle anti-lock brakes, vehicle interior illumination lamps, vehicle reverse lamps, or any combination thereof (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, anti-lock brakes, LED, lamps, etc.).
Regarding claim 12, Rigsby further teaches wherein the individual trailer components include an antilock brake system controller, pressure sensors, temperature sensors, door sensors, cargo sensors, cargo length sensors, liquid level sensors, refrigeration sensors, or any combination thereof (Col. 5 line 32-Col. 6 line 16, and Col. 7 line 54-Col. 8 line 63, anti-lock brakes, pressure sensors, door monitoring, etc.).
Regarding claim 13, Harmon further teaches wherein the power connection terminal, the ground connection terminal, and the control circuit are partially or fully contained within a unitary molded structure (Figs. 6 and 9 and Section 0057, power, ground, control terminals etc. in a unitary structure).
Regarding claim 14, Rigsby further teaches wherein one of the individual trailer components is a lamp having one or more LEDs, and the control circuit includes an outage detection circuit configured to determine an operational status of the one or more LEDs, and wherein the control circuit is configured to send data about the operational status to the control circuit using the at least one communication (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, monitoring LED lights and detecting any outage and/or performance loss).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Daum et al. (US Pat Pub# 2012/0083902) and further in view of Mangette (US Pat Pub# 2018/0201156).
Regarding claim 3, Harmon in view of Rigsby and further in view of Daum teaches the limitations in claims 1-2.  However, Harmon, Rigsby, and Daum fail to teach a slave microcontroller.
Mangette teaches wherein the slave control circuit includes a slave microcontroller (Section 0064, slave microcontroller); and a slave transceiver electrically connected to the slave microcontroller and to the at least one communication terminal (Fig. 2B).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a slave microcontroller as taught by Mangette into a master and slave control circuits as taught by Daum into control commands as taught by Rigsby into Harmon’s system in order to improve communication.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Daum et al. (US Pat Pub# 2012/0083902) and further in view of Zula et al. (US Pat Pub# 2020/0118361).
Regarding claim 4, Harmon in view of Rigsby and further in view of Daum teaches the limitations in claim 1.  However, Harmon, Rigsby, and Daum fail to teach control area network.
Zula teaches a Control Area Network (CAN) controller (Section 0015, controller area network).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control area network as taught by Zula into a master and slave control circuits as taught by Daum into control commands as taught by Rigsby into Harmon’s system in order to improve communication.
Regarding claim 5, Zula further teaches a Local Interconnect Network (LIN) controller (Section 0015, local interconnect network).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Daum et al. (US Pat Pub# 2012/0083902) and further in view of Troutman et al. (US Pat# 10,388,161).
Regarding claim 10, Harmon in view of Rigsby and further in view of Daum teaches the limitations in claim 1.  However, Harmon, Rigsby, and Daum fail to teach a remote device.
Troutman teaches wherein the master control circuit includes a maintenance interface configured to receive the control logic from a remote device (Col. 5 lines 27-55, master control unit communicating with a remote device etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a remote device as taught by Troutman into a master and slave control circuits as taught by Daum into control commands as taught by Rigsby into Harmon’s system in order to improve communication and failure detection of device.
Regarding claim 15, Troutman further teaches wherein one of the individual trailer components is a temperature sensor, and the slave control circuit is configured to accept temperature data from the temperature sensor and to send the temperature data to the control circuit using the at least one communication (Col. 5 lines 36-Col. 6 line 21, temperature sensors and data).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Daum et al. (US Pat Pub# 2012/0083902) and further in view of Soderlind et al. (US Pat Pub# 2013/0107045).
Regarding claim 16, Harmon in view of Rigsby and further in view of Daum teaches the limitations in claim 1.  However, Harmon, Rigsby, and Daum fail to teach a backup camera.
Soderlind teaches wherein one of the individual trailer components is a backup camera, and the control circuit is configured to accept image data from the backup camera and to send the image data to the control circuit using the at least one communication (Sections 0004 and 0006-0007, backup camera on a trailer sending image to a circuit to display etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a backup camera as taught by Soderlind into a master and slave control circuits as taught by Daum into control commands as taught by Rigsby into Harmon’s system in order to improve safety.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 17, the prior art of record, Harmon teaches a cable system for a trailer, comprising a power cable, a ground cable, and at least one communication cable mounted to the trailer (Fig. 9 and Section 0057, power, ground, and communication cables); a nosebox 26 (Fig. 6) mounted to the trailer, the nosebox having seven connection terminals corresponding to trailer connection terminals of a truck tractor, the seven connection terminals including a ground cable connection and six separate power cable connections (Fig. 9 and Section 0057, connection terminals with ground and power cables etc.).  
	Rigsby teaches wherein the control circuit is configured to accept control input from the truck tractor to generate component control commands for controlling one or more individual trailer components mounted to the trailer, and wherein the control circuit is configured to send the control commands to the trailer components via the at least one communication cable (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending control commands based on detected status of the trailer etc.); and configured to receive the control commands sent by the control circuit and to selectively control one of the individual trailer components according to the control commands (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending control commands based on detected status of the trailer etc. to control different functions of the trailer like the ABS system etc.).
	Daum teaches a master control circuit, the master control circuit electrically connected to connection terminals, the power, ground, and the at least one communication, wherein the master control circuit is configured to accept control input and to generate component control commands for controlling one or more individual components, and wherein the master control circuit is configured to send the control commands to the components via the at least one communication terminal (Section 0115, master control circuit sending control commands to a slave control circuit); multiple component connectors, each having a power connection terminal for electrically connecting one of the individual components to the power terminal (Section 0115, power connection terminal); a ground connection terminal for electrically connecting one of the individual trailer components to the power terminal (Section 0115, ground terminal); and a slave control circuit electrically connected to the power terminal, ground terminal, and the at least one communication terminal and configured to receive the control commands sent by the master control circuit (Section 0115, master control circuit sending control commands to a slave control circuit).
	The prior art of record fails to teach a connector for trailer components in a truck trailer, comprising a main power connection, a ground connection, and at least one communication cable connection; and a component power connection for electrically connecting an individual trailer component to power; a component ground connection for electrically connecting the individual trailer component to ground; a slave control circuit electrically connected to the component power connection, the component ground connection, the main power connection, the ground connection, and the at least one communication cable connection, wherein the slave control circuit is configured to receive a control command sent by a master control circuit using the at least one communication cable connection, wherein the control commands include a mode identifier; and electrically connect the component power connection to the main power connection to provide power to the individual trailer component when the mode identifier in the control command matches a component mode identifier stored in the slave control circuit; and a mode selector configured to accept input defining the component mode identifier.
	The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 17-26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/21/2022